
	
		I
		112th CONGRESS
		1st Session
		H. R. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Sessions (for
			 himself, Mr. Platts, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense and the Secretary of
		  Veterans Affairs to carry out a pilot program under which the Secretaries make
		  payments for certain treatments of traumatic brain injury and post-traumatic
		  stress disorder.
	
	
		1.Short titleThis Act may be cited as the TBI
			 Treatment Act.
		2.Pilot program on
			 payment for treatment of members of the Armed Forces and veterans for traumatic
			 brain injury and post-traumatic stress disorder
			(a)Payment
			 processThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall carry out a five-year pilot
			 program under which each such Secretary shall establish a process through which
			 each Secretary shall provide payment for treatments (including diagnostic
			 testing) of traumatic brain injury or post-traumatic stress disorder received
			 by members of the Armed Forces and veterans in health care facilities other
			 than military treatment facilities or Department of Veterans Affairs medical
			 facilities. Such process shall provide that payment be made directly to the
			 health care facility furnishing the treatment.
			(b)Conditions for
			 paymentThe approval by a
			 Secretary for payment for a treatment pursuant to subsection (a) shall be
			 subject to the following conditions:
				(1)Any drug or device used in the treatment
			 must be approved or cleared by the Food and Drug Administration for any
			 purpose.
				(2)The treatment must have been approved by an
			 institutional review board operating in accordance with regulations issued by
			 the Secretary of Health and Human Services.
				(3)The treatment (including any patient
			 disclosure requirements) must be used by the health care provider delivering
			 the treatment.
				(4)The patient receiving the treatment must
			 demonstrate an improvement as a result of the treatment on one or more of the
			 following:
					(A)Standardized
			 independent pre-treatment and post-treatment neuropsychological testing.
					(B)Accepted survey
			 instruments.
					(C)Neurological
			 imaging.
					(D)Clinical
			 examination.
					(5)The patient
			 receiving the treatment must be receiving the treatment voluntarily.
				(6)The patient receiving the treatment may not
			 be a retired member of the uniformed services or of the Armed Forces who is
			 over the age of 65 and entitled to benefits under part A, or eligible to enroll
			 under part B, of title XVIII of the Social Security Act.
				(c)Additional
			 restrictions prohibitedExcept as provided in this subsection (b),
			 no restriction or condition for reimbursement may be placed on any health care
			 provider that is operating lawfully under the laws of the State in which the
			 provider is located with respect to the receipt of payment under this
			 Act.
			(d)Payment
			 deadlineThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall make a payment for a
			 treatment pursuant to subsection (a) not later than 30 days after a member of
			 the Armed Forces or veteran (or health care provider on behalf of such member
			 or veteran) submits to the Secretary documentation regarding the treatment. The
			 Secretary of Defense and the Secretary of Veterans Affairs shall ensure that
			 the documentation required under this subsection may not be an undue burden on
			 the member of the Armed Forces or veteran or on the health care
			 provider.
			(e)Payment
			 authority
				(1)Department of
			 DefenseThe Secretary of Defense shall make payments under this
			 section for treatments received by members of the Armed Forces using the
			 authority in subsection (c)(1) of section 1074 of title 10, United States
			 Code.
				(2)Department of
			 Veterans AffairsThe Secretary of Veterans Affairs shall make
			 payments under this section for treatments received by veterans using the
			 authority in section 1728 of title 38, United States Code.
				(f)Payment
			 amountA payment under this Act shall be made at the equivalent
			 Centers for Medicare and Medicaid Services reimbursement rate in effect for
			 appropriate treatment codes for the State or territory in which the treatment
			 is received. If no such rate is in effect, payment shall be made at a fair
			 market rate, as determined by the Secretary of Defense, in consultation with
			 the Secretary of Health and Human Services, with respect to a patient who is a
			 member of the Armed Forces or the Secretary of Veterans Affairs with respect to
			 a patient who is a veteran.
			(g)Data collection
			 and availability
				(1)In
			 GeneralThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly develop and
			 maintain a database containing data from each patient case involving the use of
			 a treatment under this section. The Secretaries shall ensure that the database
			 preserves confidentiality and be made available only—
					(A)for third-party
			 payer examination;
					(B)to the appropriate
			 congressional committees and employees of the Department of Defense, the
			 Department of Veterans Affairs, the Department of Health and Human Services,
			 and appropriate State agencies; and
					(C)to the primary investigator of the
			 institutional review board that approved the treatment, in the case of data
			 relating to a patient case involving the use of such treatment.
					(2)Enrollment in
			 Institutional Review Board StudyIn the case of a patient enrolled in a
			 registered institutional review board study, results may be publically
			 distributable in accordance with the regulations prescribed pursuant to the
			 Health Insurance Portability and Accountability Act of 1996 (Public Law
			 104–191) and other regulations and practices in effect as of the date of the
			 enactment of this Act.
				(3)Qualified
			 institutional review boardsThe Secretary of Defense and the
			 Secretary of Veterans Affairs shall each ensure that the Internet Web site of
			 their respective departments includes a list of all civilian institutional
			 review board studies that have received a payment under this Act.
				(h)Assistance for
			 members To obtain treatment
				(1)Assignment to
			 temporary dutyThe Secretary
			 of a military department may assign a member of the Armed Forces under the
			 jurisdiction of the Secretary to temporary duty or allow the member a
			 permissive temporary duty in order to permit the member to receive treatment
			 for traumatic brain injury or post-traumatic stress disorder, for which
			 payments shall be made under subsection (a), at a location beyond reasonable
			 commuting distance of the member’s permanent duty station.
				(2)Payment of per
			 diemA member who is away from the member’s permanent station may
			 be paid a per diem in lieu of subsistence in an amount not more than the amount
			 to which the member would be entitled if the member were performing travel in
			 connection with a temporary duty assignment.
				(3)Gift rule
			 waiverNotwithstanding any
			 rule of any department or agency with respect to ethics or the receipt of
			 gifts, any assistance provided to a member of the Armed Forces with a
			 service-connected injury or disability for travel, meals, or entertainment
			 incidental to receiving treatment under this Act, or for the provision of such
			 treatment, shall not be subject to or covered by any such rule.
				(i)Retaliation
			 prohibitedNo retaliation may
			 be made against any member of the Armed Forces or veteran who receives
			 treatment as part of registered institutional review board study carried out by
			 a civilian health care practitioner.
			(j)Treatment of
			 university and nationally accredited institutional review
			 boardsFor purposes of this Act, a university-affiliated or
			 nationally accredited institutional review board shall be treated in the same
			 manner as a Government institutional review board.
			(k)Memoranda of
			 understandingThe Secretary of Defense and the Secretary of
			 Veterans Affairs shall seek to expeditiously enter into memoranda of
			 understandings with civilian institutional review boards described in
			 subsection (j) for the purpose of providing for members of the Armed Forces and
			 veterans to receive treatment carried out by civilian health care practitioners
			 under a treatment approved by and under the oversight of civilian institutional
			 review boards that would qualify for payment under this Act.
			(l)Outreach
			 required
				(1)Outreach to
			 veteransThe Secretary of Veterans Affairs shall notify each
			 veteran with a service-connected injury or disability of the opportunity to
			 receive treatment pursuant to this Act.
				(2)Outreach to
			 members of the Armed ForcesThe Secretary of Defense shall notify each
			 member of the Armed Forces with a service-connected injury or disability of the
			 opportunity to receive treatment pursuant to this Act.
				(m)Report to
			 CongressNot later than 30 days after the last day of each fiscal
			 year during which the Secretary of Defense and the Secretary of Veterans
			 Affairs are authorized to make payments under this Act, the Secretaries shall
			 jointly submit to Congress an annual report on the implementation of this Act.
			 Such report shall include each of the following for that fiscal year:
				(1)The number of
			 individuals for whom the Secretary has provided payments under this Act.
				(2)The condition for
			 which each such individual receives treatment for which payment is provided
			 under this Act and the success rate of each such treatment.
				(3)Treatment methods
			 that are used by entities receiving payment provided under this Act and the
			 respective rate of success of each such method.
				(4)The
			 recommendations of the Secretaries with respect to the integration of treatment
			 methods for which payment is provided under this Act into facilities of the
			 Department of Defense and Department of Veterans Affairs.
				(n)TerminationThe
			 authority to make a payment under this Act shall terminate on the date that is
			 five years after the date of the enactment of this Act.
			(o)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $10,000,000 for each fiscal year during which the Secretary of
			 Veterans Affairs and the Secretary of Defense are authorized to make payments
			 under this Act.
			
